Citation Nr: 0408484	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to November 23, 
2001, for the assignment of a 70 percent evaluation for 
service-connected post-traumatic stress disorder; adjustment 
disorder with anxiety and depressed mood.

2.  Entitlement to an effective date prior to November 23, 
2001, for the grant of entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board notes that in a December 2002 rating decision, the 
RO granted entitlement to service connection for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling, effective from October 25, 1994, and as 50 percent 
disabling, effective from February 20, 1997.  The RO also 
denied entitlement to TDIU benefits.  The veteran appealed 
that rating decision and in a February 2003 rating decision, 
the RO granted entitlement to TDIU benefits, effective from 
November 23, 2001, and assigned a 70 percent rating for PTSD, 
effective from November 23,2001.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran filed his claim for service connection for 
PTSD on October 25, 1994.

3.  The medical evidence dated from 1994 to 1997 is in a 
state of equipoise as to the nature and severity of the 
veteran's mental disability.

4.  The medical evidence dated from 1994 to 1997 is in a 
state of equipoise as to the veteran's ability to maintain 
substantially gainful employment due to his mental 
disability.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 25, 1994, 
for the assignment of a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. §§ 3.102, 
3.400 (2003).

2.  The criteria for an effective date of October 25, 1994, 
for the grant of TDIU benefits have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, current VA treatment records, and several VA 
examination reports.  No additional pertinent evidence has 
been identified by the veteran as relevant to this issue.    
Under these circumstances, no further action is necessary to 
assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought.  The discussions in the 
rating decision and statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in July 2003 explained to the veteran VA's duty to 
assist him in obtaining evidence, what evidence had been 
received, what the veteran could do to help with his claim, 
and where to send any additional information or evidence.  
The Board therefore finds that the notice requirements of the 
new law have been met.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, such notice was not provided to the 
appellant prior to the initial rating decision.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2003 RO letter 
informed the veteran that he was being given the opportunity 
to submit any additional evidence that he would like to have 
the RO consider.  The letter also asked the veteran to tell 
the RO about any additional information or evidence he wanted 
them to obtain on his behalf.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As previously stated, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding the Court's decision in 
Pelegrini and in light of the favorable decision herein, to 
decide this appeal would not be prejudicial error to the 
claimant.  

Analysis

The law and regulations governing effective dates require 
that, unless provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increased compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefore.  See 38 U.S.C.A. § 5110(a).  The statutes also 
provide, as an exception to the general rule, that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application for an increased evaluation in received within 
one year of such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  For effective date purposes, a TDIU rating 
claim is treated as a claim for increased disability 
compensation.  

38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase in disability precedes the 
claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the veteran's application for 
increased benefits.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

A review of the record reflects that the veteran filed his 
claim for service connection for PTSD on October 25, 1994.  
As a result of that original claim, service connection for 
PTSD was ultimately granted in a December 2002 rating 
decision, wherein the RO granted service connection for PTSD, 
evaluated as 30 percent disabling, effective from October 25, 
1994, and evaluated as 50 percent disabling, effective from 
February 20,1997.  The RO also denied entitlement to TDIU 
benefits.  The veteran filed a notice of disagreement as to 
the December 2002 rating decision.  In a February 2003 rating 
decision, the RO determined that a 70 percent rating was 
warranted for PTSD, effective from November 23, 2001.  The RO 
also granted entitlement to TDIU benefits, effective from 
November 23, 2001.  The veteran submitted a notice of 
disagreement as to the effective date of the 70 percent 
rating and the grant of TDIU benefits.  The RO issued 
Statements of the Case on these two issues in March 2003 and 
January 2004.  The veteran perfected his appeal of these 
issues by filing a VA Form 9, Substantive Appeal, in April 
2003 and January 2004.  

Under the rating criteria governing PTSD in effect at the 
time the veteran filed his claim, a 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).  

The medical evidence of record demonstrates that upon VA 
general medical examination in December 1994, the veteran 
reported being unable to work due to chronic pain in his 
right elbow and low back.  A December 1994 VA PTSD 
examination report reflects the veteran reported feeling a 
bit down about a pending court appearance.  The examiner 
noted the veteran's problems appeared to be heavily 
circumstantial and alcohol-related.  The examiner noted the 
veteran was adequately nourished and developed.  He was 
cooperative, but clearly disgruntled and unhappy about his 
current legal situation.  He was also noted as irritated 
about being turned down for disability benefits.  His 
associations were intact and mood and affect appeared to be 
consistent with his current situation.  The veteran did not 
appear depressed out of proportion to his current problems.  
Mental content showed no evidence of a major mental disorder.  
The veteran denied hallucinations and showed no evidence of 
delusions.  Vocabulary and use of language were a bit below 
average.  Memory was intact and abstract thinking was poor.  
The veteran appeared to be of probably low average 
intelligence.  Insight was good and judgment appeared to be 
adequate for usual legal and financial matters.  Diagnoses of 
adjustment disorder with mixed emotional features and alcohol 
dependence were noted.  The examiner opined that the veteran 
was competent and that he had a mix of problems, but 
described the physical problems as the most disabling as far 
as capacity to maintain usual employment.  The examiner noted 
that he thought that was correct.  The examiner also noted 
that he was not finding the diagnostic criteria for PTSD and 
stated that from a psychiatric view, the veteran was able to 
work.

VA treatment records dated in 1995 demonstrate treatment for 
PTSD.  A February 1995 treatment record notes that the 
veteran complained of recurrent nightmares, intrusive 
thoughts, sleep problems, difficulty with anger, and 
increased startle response.  His mood was noted as mildly 
depressed and his affect was congruent.  Insight was 
decreased, but judgment was adequate for his situation.  A 
March 1, 1995 clinical record notes that the veteran was 
currently under treatment for depression, PTSD, and 
epicondylitis of the right elbow.  It also noted that he was 
currently on antidepressant medication and was unable to 
work.  A July 1995 VA treatment note reflects improvement in 
grooming, but feelings of hopelessness, frustration, and 
decreased energy.  Continued suicidal ideation was noted, as 
was poor sleep.  It was noted that the veteran remained 
unable to work.  

A September 1995 VA PTSD examination conducted by the same 
examiner as the December 1994 VA PTSD examination reflects 
that the examiner did not find evidence of adequate symptoms 
for a diagnosis of PTSD.  The examiner also stated that the 
veteran's limitations and capacity work related more to 
physical problems than mental.  

A November 1, 1996 VA hospital discharge summary reflects 
diagnoses of alcohol intoxication, depression, and chronic 
PTSD.  A Global Assessment of Functioning (GAF) score of 40 
was noted on admission.  A February 1997 VA discharge summary 
notes that the veteran was marginally able to manage part-
time employment as a hotel night clerk.  

The Board notes that this appeal essentially arises from the 
veteran's original claim for service connection for PTSD, as 
the veteran appealed the initially assigned ratings and 
effective dates.  The record reflects conflicts in the 
evidence as to the nature and severity of the veteran's 
mental disability as well as his ability to work.  A VA 
medical examiner has opined on two occasions that the veteran 
did not meet the criteria for a diagnosis of PTSD and that 
his capacity to work was limited by his physical problems, 
not his mental problems.  However, VA treatment records dated 
in 1995 through 1997 demonstrate ongoing treated and 
diagnoses of PTSD.  Furthermore, the November 1996 VA medical 
record demonstrates a GAF score of 40.  These records also 
reflect ongoing notations as to the veteran's inability to 
maintain employment.  

The Board notes that Global Assessment of Functioning is a 
scale from 0 to 100, reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition, 1994) (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home and is failing at school).  A 
GAF of 41-50 denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. 
flat affect, circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

With all reasonable doubt resolved in favor of the veteran, 
the Board concludes that the evidence is in a state of 
relative equipoise.  Therefore, the Board concludes that 
entitlement to a 70 percent rating for PTSD is warranted from 
the date of the veteran's claim, October 25, 1994.  Likewise, 
entitlement to TDIU benefits is also warranted from October 
25, 1994.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  It seems reasonably 
certain that the process of substantial deterioration of the 
veteran's condition was set in motion about that time.  Thus, 
an effective date of October 25, 1994 is warranted for the 
assignment of a 70 percent rating for PTSD; adjustment 
disorder with anxiety and depressed mood, and for the grant 
of entitlement to TDIU benefits.  



ORDER

An effective date of October 25, 1994, is granted for the 
assignment of a 70 percent rating for PTSD; adjustment 
disorder with anxiety and depressed mood, subject to the laws 
and regulations governing the payment of monetary benefits.

An effective date of October 25, 1994, is assigned for the 
grant of entitlement to TDIU benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



